DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/30/2021 is acknowledged. Claims 1, 5, 8, 16, 17 and 23 are amended; claim 15 is newly canceled and claim 27 is new. Claims 1-5, 7, 8 and 16-27 are pending.

Rejections Withdrawn
Note: The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 5, 16 and 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in response to Applicant’s amendment of those claims. Specifically, claim 5 recites that the plasminogen has at least 95% identity to SEQ ID NO: 12 and claims 16 and 17 have deleted reference to SEQ ID NO: 12. As noted at pages 4-5 of the Office action mailed 12/30/2020, SEQ ID NO: 12 consists of 249 amino acids, so in order to properly limit claim 1, claims 5, 16 must comprise the 228 amino acids of SEQ ID NO: 14. Applicant has overcome the rejection by amending the claims to recite plasminogen variants that can differ from SEQ ID NO: 14 by no more than 95%, thereby ensuring that the encompassed variants comprise SEQ ID NO: 14. 

Double Patenting
The provisional rejection of claims 1-5, 7, 16-22 and 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-13, 31-34 of copending Application No. 16/624,170 (reference application) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved. 

The provisional rejection of claims 1-5, 7, 16-22 and 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 16, 17, 23-25, 27, 28, 30-32, 47-49 of copending Application No. 16/470,174 (reference application) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved.

The provisional rejection of claims 1-5, 7, 16-22 and 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 12, 16, 17, 27-29, 32, 33 and 48-55 of copending Application No. 16/479,611 (reference application) in view of Williams (Am J Nephrol 2005; 25: 77-94) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved.


The provisional rejection of claims 1-5, 7, 16-22 and 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 67-100 of copending Application No. 16/496,991 (reference application) in view of Williams (Am J Nephrol 2005; 25: 77-94) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved.

The provisional rejection of claims 1-5, 7, 8 and 15-26 on the ground of nonstatutory double patenting as being unpatentable over claims 50-66 of copending Application No. 16/469,845 (reference application) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved. 

The provisional rejection of claims 1-5, 7, 8 and 15-26 on the ground of nonstatutory double patenting as being unpatentable over claims 50-66 of copending Application No. 16/470,120 (reference application) in view of Williams (Am J Nephrol 2005; 25: 77-94) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved.



The provisional rejection of claims 1-5, 7, 8 and 15-26 on the ground of nonstatutory double patenting as being unpatentable over claims 70-101 of copending Application No. 16/470,117 (reference application) in view of Williams (Am J Nephrol 2005; 25: 77-94) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 30 March 2021, which was approved.

Examiner’s Comment
	The prior art does not teach or suggest treating diabetic nephropathy with plasminogen in combination with one or more additional drugs. While the prior art recognized that plasminogen activator inhibitor-1 is involved in diabetic nephropathy, there is no teaching or suggestion to administer plasminogen itself. See Jerzy Jankun (EXPERIMENTAL AND THERAPEUTIC MEDICINE 4: 661-664, 2012; abstract).
As was outlined at pages 2-3 of the Office action mailed 12/30/2020, claim 1 recites a method for treating diabetic nephropathy or one or more diabetic nephropathy-related disorders in a subject comprising administering an effective amount of plasminogen and one or more additional drugs or therapies, wherein the plasminogen comprises SEQ ID NO: 14, or micro-plasminogen. All of the claims depend from claim 
A plasminogen that has 80% sequence identity to SEQ ID NO: 2, which contains 791 amino acids, would still require that about 633 amino acids remain unchanged, which is far more than the 228 total amino acids recited in SEQ ID NO: 14. In other words, a plasminogen having 80% sequence identity to SEQ ID NO: 2 can still encompass SEQ ID NO: 14. Similarly, a plasminogen that has 80% sequence identity to SEQ ID NO: 6, which contains a total of 714 amino acids, would still require about 572 amino acids remain unchanged, which is far more than the 228 total amino acids recited in SEQ ID NO: 14. In other words, a plasminogen that has 80% sequence identity to SEQ ID NO: 6 can still encompass SEQ ID NO: 14. In addition, a plasminogen that has 80% sequence identity to SEQ ID NO: 8, which contains a total of 414 amino acids, would still require about 332 amino acids remain unchanged, which is far more than the 228 total amino acids recited in SEQ ID NO: 14. In other words, a plasminogen that has 80% sequence identity to SEQ ID NO: 8 can still encompass SEQ ID NO: 14. Finally, a plasminogen having 80% sequence identity to SEQ ID NO: 10, which contains a total of 367 amino acids, would still require about 294 amino acids remain unchanged, which is far more than the 228 total amino acids recited in SEQ ID NO: 14. In other words, a plasminogen having 80% sequence identity with SEQ ID NO: 10 can still encompass SEQ ID NO: 14.

Conclusion
Claims 1-5, 7, 8 and 16-27 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649